Citation Nr: 9910745	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  97-30 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1966 to February 
1969.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision in which service 
connection for diabetes mellitus was denied.

In June 1998, the Board sent the veteran a letter requesting 
clarification of his wishes with regard to a hearing before 
the Board.  This letter was returned as undeliverable. The 
Board apparently based its request for clarification on the 
veteran's December 1996 VA Form 9.  However, a subsequent VA 
Form 9, which the RO received in August 1997, did not include 
a hearing request and indicates that if the veteran does not 
check any of the boxes, the Board will assume that the 
veteran does not wish a personal hearing.


FINDINGS OF FACT

1.  All relevant evidence for a fair and informed decision 
has been obtained by the originating agency.

2.  The veteran's currently manifested diabetes mellitus was 
not shown in service and is not related to disease or injury 
during his active military service.


CONCLUSION OF LAW

Service-connection for diabetes mellitus is not established.  
38 U.S.C.A. § 1110, 5107(b) (West 1991); 38 C.F.R. § 3.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran has presented a well-
grounded claim within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991), as defined by Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  He now has a diagnosis of diabetes.  He has also 
presented a medical opinion from a nurse practitioner that 
the glucose tolerance test results obtained during the 
veteran's active military service indicate a glucose 
intolerance that was probably the forerunner of his current 
diabetes.

Once the claimant has presented evidence of a well-grounded 
claim, VA has a duty to assist the claimant in developing the 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a).  
Although the record contains some references to items that 
are not of record, the Board concludes that the record does 
not indicate that any missing documents contains evidence 
pertinent to the claim.   

First, the Board notes that the veteran testified before a 
hearing officer in April 1997, that, while in boot camp in 
March 1966, he was placed in a medical holding company for 
glucose tolerance testing.  The available service medical 
records, however, do not document this or make any reference 
to such an incident.  Even accepting this testimony as true, 
the record contains later service medical records documenting 
abnormal glucose tolerance test results.  Any records of 
additional, abnormal glucose tolerance tests, without a 
diagnosis of diabetes, would be cumulative of the in-service 
test results of record.

Second, the veteran also testified that he is being treated 
at VA Medical Center (MC) in Pensacola, Florida, and that his 
VA treating physician has told him that the diabetes he now 
has is related to the symptoms he exhibited in service.  The 
record contains records of treatment at this VA facility 
until late 1996, but these records do not contain an opinion 
from Dr. Crounse concerning the relationship, if any, between 
the veteran's diabetes and the glucose tolerance test results 
from service.  As the presence of current diabetes has been 
established, records of additional current treatment would be 
redundant.  Moreover, when questioned further about any 
opinion his treating VA physician, Dr. Crounse, may have 
proffered as to the etiology of the veteran's diabetes 
mellitus, the veteran clarified that the doctor discussed his 
"background of diabetes" that had contributed to his heart 
condition.  

Third, the veteran has indicated that he served in inactive 
service until approximately 1972.  The Board notes that the 
evidence of record reflects that the veteran had a 
contractual obligation to the reserves until November 1971.  
Yet, the record does not establish, nor does the veteran 
anywhere aver, that he served as an active reservist or 
performed inactive duty and/or active duty for training, nor 
has he indicated that there are any medical records related 
to his inactive reserve status.  Thus, it is not likely that 
a search for these records would produce any evidence at all, 
let alone any of probative value.

Finally, the veteran has reported that he is now receiving 
disability benefits from the Social Security Administration 
(SSA).  The Board notes that the veteran's essential problem 
is not in establishing current disability, which is the main 
focus of a SSA claim.  Medical evidence compiled in finding 
the veteran disabled beginning in November 1995-more than 26 
years following the veteran's discharge from active service 
and 25 years following the one-year presumptive period-is 
simply not likely to provide probative information. 

The Board is thus satisfied that all appropriate development 
has been accomplished.  No further assistance to the veteran, 
therefore, is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1998).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 303(d) (1998).

The regulations provide that certain chronic diseases will be 
considered to have been incurred in service if manifested to 
a degree if 10 percent or more within one year from the date 
of separation from active service, where the veteran has 
served for 90 days or more during a period of war, or after 
December 31, 1946, even though there is no evidence the 
disease existed during service.  38 C.F.R. § 3.307 (1998).  
Diabetes mellitus is one of the chronic disease for which the 
presumption is granted.  38 C.F.R. § 3.309(a) (1998).

The veteran contends that his diabetes mellitus is the result 
of his active service, and that service connection is 
warranted therefor.  After review of the record, the Board 
finds that the veteran's contentions are not supported by the 
medical evidence of record.

Service medical records reveal that, while being treated for 
gross hematuria in June 1968, the veteran's glucose tolerance 
test was considered abnormal and additional examination was 
requested to rule out diabetes.  The consulting examiner 
noted that, although the veteran had exhibited no organic 
hypoglycemic symptoms, per se, the history of occasional 
headaches, dizziness and two previous abnormal glucose 
tolerance tests were mildly suggestive.  Further testing was 
ordered, and the examiner specifically requested that any 
signs of hypoglycemia the veteran may exhibit during the 
procedure-defined as including hypotension, tachycardia, 
weakness, sweat, dizziness-be noted.  No such symptoms are 
recorded in the clinical records.  The consulting examiner 
noted that the results of the additional testing showed a low 
glucose re-absorption threshold but an otherwise normal 
glucose tolerance level.  The examiner expressed the opinion 
that these findings are normal in one percent to five percent 
of the population, and are not predispositive of diabetes of 
the true vascular-metabolic type.  Still, the examiner 
suggested yearly postprandial blood sugar examinations 
because of the veteran's strong family history for diabetes 
mellitus.  The veteran's report of medical examination at 
discharge, dated in February 1969, notes no endocrinology 
abnormalities, defects, or diagnoses. 

Thereafter, private medical records reveal a diagnosis of 
diabetes mellitus in July 1970.  While the July 1970 
diagnosis falls outside the year presumptive period afforded 
by 38 C.F.R. § 3.307, 3.309, the veteran has presented a 
medical expert opinion proffered by Michael J. Peel, A.R.N.P. 
(Advanced Registered Nurse Practitioner), dated in July 1997.  
Mr. Peel expressed the opinion that, although the inservice 
glucose tolerance test results do not concretely formulate a 
diagnosis of diabetes mellitus, "[t]he tests do indicate a 
certain 'glucose intolerance' which was probably the fore 
runner of the diabetes [the veteran] now ha[s]."  

Because of the opinion expressed by Mr. Peel, the Board 
requested an expert medical advisory opinion.  The January 
1999 opinion by Michael Bryer-Ash, M.D., of the endocrinology 
service at a VA medical facility, indicates:

On the basis of the information provided, 
I do not see sufficient evidence to make 
a diagnosis of diabetes mellitus prior to 
February 28th 1970.  

Dr. Bryer-Ash specified the criteria upon which he would make 
a diagnosis of diabetes, and discussed the differences in 
testing, e.g., the amount of glucose used, etc..  He also 
indicated:

Glucose intolerance (or impaired glucose 
tolerance-IGT) is not diabetes mellitus 
and therefore cannot be deemed to be a 
manifestation of it.  IGT is an 
intermediate stage between normal glucose 
tolerance and frank diabetes mellitus.  
While there is a finite rate of 
progression from IGT to frank diabetes 
(about 4-6%/year), many persons with IGT 
will never progress to diabetes. The term 
'marker of increased risk of later 
progression to diabetes mellitus' is a 
better term than 'initial manifestation 
of diabetes mellitus'. [The latter is a 
reference to the terminology used in the 
questions in the Board's opinion 
request.]

Further, in response to a question concerning whether the 
veteran's current diabetes was related to any disease or 
injury during active military service, Dr. Bryer-Ash listed 
"the only disease or injuries which are often recognized as 
contributing to the development of diabetes", none of which 
are contended or shown, even after the veteran and his 
representative were provided a copy of Dr. Bryer-Ash's 
opinion.  

Finally, Dr. Bryer-Ash added that IGT is not per se a disease 
and explained:

Glucose intolerance is considered to be a 
disorder rather than a disease.  The 
disease resulting from abnormal glucose 
tolerance of sufficient degree to be 
diagnostic is termed diabetes mellitus.  
However, it is increasing recognized that 
glucose intolerance (and even higher 
glucose values within the normal range) 
is associated with the presence of a 
number of cardiovascular risk factors 
that lead to increased morbidity and 
mortality.  However, there is no clear 
evidence that treating the glucose 
intolerance per se is of any specific 
benefit and current ADA criteria 
recommend therapeutic intervention at a 
fasting glucose of 140 mg/dl or greater.  

In April 1997, the veteran testified that VA treating 
physician has told him that the diabetes he now has is 
related to the symptoms he exhibited in service.  The Board 
accepts the veracity of the veteran's testimony regarding his 
physician's statement:

REP:  ... did a doctor actually tell you 
that the diabetes that you have now is 
related or in their opinion related to 
those symptoms in service?

VET:  Right, yes sir, Dr. Crounse did.

The veteran's representative later asked the veteran to 
restate what it was that the physician had said.  He 
testified:  

VET:  He went back in discussing, you 
know, this history of diabetes that the 
high blood sugar.  I told him about my 
mother and my dad and a niece.  Then he 
said well would you have any problem with 
it, you know, when you was in service, 
and I said, yes I did, they held me back 
a week in boot camp as I stated a moment 
ago.  Then I told him about the incident 
after the first trip to Vietnam [i.e., 
the June 1968 incident].  He himself, you 
know, said well you got a background of 
diabetes, you know, this is what 
contributed to your heart condition.  Of 
course that's getting into another area 
there, but Dr. Crounse, you know, told me 
that all of this here was related and 
been that way ever since.  

This restatement by the veteran of what he recalled being 
told by Dr. Crounse does not indicate that Dr. Crounse 
believed that the veteran's current diabetes was related to 
the glucose tolerance test results in service.  Even assuming 
that Dr. Crounse expressed such an opinion, however, such an 
opinion would be outweighed by the opinion of Dr. Bryer-Ash.  
There is no indication that Dr. Crounse reviewed the service 
medical records, as Dr. Bryer-Ash did.  Moreover, Dr. Bryer-
Ash presents a well-reasoned opinion explaining why the 
glucose tolerance test results in service cannot be 
considered an "initial manifestation" of the later-
developing diabetes mellitus.  Rather, as Dr. Bryer-Ash put 
it, the test results were but a marker of increased risk of 
later progression to diabetes mellitus, which, unfortunately, 
did occur in the veteran's case.  

The opinion of Dr. Bryer-Ash also outweighs the opinion of 
Mr. Peel.  First, Dr. Bryer-Ash's qualifications outweigh 
those of Mr. Peel.  Moreover, whereas Mr. Peel qualifies his 
opinion with the use of the word "probably," Dr. Bryer-Ash 
does not.  

The veteran has also presented his own statements regarding 
the cause of his current diabetes mellitus.  However, the 
record does not show that he is a medical professional, with 
the training and expertise to provide clinical findings 
regarding the nature and extent of his diabetes mellitus, or 
its etiologic relationship to service.  Consequently, his 
statements may be credible with regard to his subjective 
complaints and his history, but they do not constitute 
competent medical evidence to show a current disability or a 
nexus between current complaints and service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 
Vet. App. 91 (1993).

As the veteran has presented no other credible evidence to 
establish that he had a diagnosis of diabetes mellitus while 
in active service or within the one-year presumptive period, 
and as he has not presented any other credible evidence to 
otherwise establish a nexus between his current diabetes and 
any inservice injury or disease, his claim for service 
connection for diabetes mellitus cannot be granted. 
38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. § 3.303 
(1998).


ORDER

Service connection for diabetes mellitus is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.





